It was in this case determined that the charge of a cash item on a book of original entries regularly and fairly kept cannot be recovered where the only evidence to support the action is the book supported by the oath of the party; nor admitted as a set off under the Act about defalcation, [1 Del.Laws 162,] because the payment of money is not a matter properly chargeable in an account, within the meaning of the Act concerning contracts and assumptions, 1 Del.Laws 328.
[Note.] So it was said by the Court in Smith and Brown v. McBeath, Administrator of Lowber, November Term, 1814, “Cash items are not properly chargeable in account.”